 Case 3:20-cv-00317-RGJ Document 12 Filed 09/02/20 Page 1 of 9 PageID #: 57




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION
                      CIVIL ACTION NO. 3:20-CV-317-RGT


RICKY VAUGHN                                                           PLAINTIFF

VS.                             ANSWER TO COMPLAINT

JAMIE UNDERWOOD                                                        DEFENDANT

                       * * * * * * * * * * * * *

      Comes    the    Defendant,    JAMIE   UNDERWOOD,    in    his   individual

capacity as Jailer of the Larue County Detention, by counsel, and

for his Answer herein, states as follows:

      1.      That the Complaint fails to state a cause of action upon

which relief may be granted.

      2.      That Plaintiff’s claims are barred in whole or in part

by    estoppel,      laches,   contributory    negligence,      the   applicable

statutes of limitation, waiver, collateral estoppel, res judicata

and any other matter constituting an avoidance or affirmative

defense.

      3.      That    this     Answering    Defendant,    JAMIE       UNDERWOOD,

affirmatively states that he is an agent and/or employee of the

Commonwealth of Kentucky or its political subdivision, Larue

County, Kentucky.

      4.      That    Plaintiff’s     claims    against        this    Answering

Defendant, JAMIE UNDERWOOD, are barred in whole or in part by

sovereign      immunity,     governmental   immunity,    official      immunity,
Case 3:20-cv-00317-RGJ Document 12 Filed 09/02/20 Page 2 of 9 PageID #: 58




judicial immunity, and/or privilege of Defendant JAMIE UNDERWOOD

to act in his capacity as an employee of Larue County, Kentucky

as the elected Jailer, and said sovereign immunity, governmental

immunity, official immunity, judicial immunity and/or privilege

is limited/qualified and/or absolute.

    5.        That this Answering Defendant incorporates by reference

and adopts as part of his Answer all appropriate defenses set

forth in the Federal Rules of Civil Procedure 8 and 12 insofar as

future discovery in this case reveals facts or information such

that said defenses are appropriate and he reserves his right to

amend his Answer to expressly plead all such defenses.

    6.        That Plaintiff’s claims as to this Answering Defendant

are barred in whole or in part because Plaintiff has not and

cannot show a deliberate indifference by this Answering Defendant

of any serious deprivation related to any serious need. This

Answering Defendant affirmatively states that he acted toward

Plaintiff with good faith at all times relevant to this action.

    7.        That Plaintiff’s claims are barred in whole or in part

by the application of the Civil Rights of the Institutionalized

Persons Act (CRIPA) and specifically 42 USC Section 1997 (e)(a)

which requires Plaintiff to exhaust all administrative remedies

prior    to    litigating   this   matter.   Furthermore,   Plaintiff    is

required to provide a copy of the administrative decision showing
Case 3:20-cv-00317-RGJ Document 12 Filed 09/02/20 Page 3 of 9 PageID #: 59




an exhaustion of such remedies with his Complaint and has failed

to do so.

    8.      That this Answering Defendant affirmatively pleads the

provisions of the Prison Litigation Reform Act the and particular

the requirement that Plaintiff may not recover for any emotional

injury without making a prior showing of physical injury per 42

USC Section 1997 (e)(e).

    9.      That Plaintiff has filed a Pro Se Complaint and within

III. STATEMENT OF CLAIMS makes the following allegations as to

this Answering Defendant with the following answers being provided

pursuant to the Memorandum Opinion and Order (DN9) entered by the

Court on July 31, 2020:

            a. “On 4-27-20 on around 7:30 p.m. Officer house brought

               my mail from United Stated District Court and it had

               already been opened.”

               This Answering Defendant denies said allegation.

            b. “I then filed a grievance that my court mail had been

               opened and inspected outside of my presence.”

            c. “On 4-28-20 around 9:00 a.m. the Jailer came to cell

               106 and told me ‘Roll your stuff up, I told you I’d

               move you every 30 minutes.’”

               This Answering Defendant admits said allegation.

            d. “Jailer also said ‘You just keep causing problems.’”

               This Answering Defendant admits said allegation.
Case 3:20-cv-00317-RGJ Document 12 Filed 09/02/20 Page 4 of 9 PageID #: 60




          e. “I have not been in any trouble.”

                This Answering Defendant admits said allegation.

          f. “My right to be present while my court mail was

             violated.”

             This Answering Defendant denies said allegation.

          g. “On 4-28-20 when I was moved from cell 106 I was put

             in cell 127.”

          h. “Shortly after being put in cell 127 I began to get

             a bad vibe from the other inmates in the cell.”

             This Answering Defendant has insufficient information

             to form a belief as to the truth or falsity of the

             allegation; therefore, he denies same.

          i. “At exactly 9:39 a.m. I sent a request to talk on the

             Kiosk that said that I was in fear for my safety in

             that cell.”

              This      Answering      defendant     has     insufficient

              information to form a belief as to the truth or

              falsity    of   the   allegation;    therefore,   he   denies

              same.

          j. “On 4-29-20 around 9:30 am – 10:00 am The Jailer

             companied by Captain Mindy, Captain Chad, came to

             cell 127.”
Case 3:20-cv-00317-RGJ Document 12 Filed 09/02/20 Page 5 of 9 PageID #: 61




             This Answering defendant has insufficient information

             to form a belief as to the truth or falsity of the

             allegation; therefore, he denies same.

          k. “The Jailer said ‘You know what time it is, roll it

             up again, you might want to check your message on the

             kiosk because you’ll be getting paper request from

             now on.’”

             This Answering Defendant admits said allegation.

          l. “I packed my stuff and walked out where I was led to

             an ‘ISO’ (isolation) cell.”

             This Answering Defendant admits said allegation.

          m. “The Jailer said I was not on disciplinary ISO so I

             could keep my mat.”

             This Answering Defendant admits said allegation.

          n. “An hour later as soon as I got done eating lunch the

             Jailer came back accompanied by Caption Chad.”

             This Answering Defendant denies said allegation.

          o. “The Jailer said ‘Now your on disciplinary give me

             your mat all you can have is your hygiene.”

             This Answering Defendant denies said allegation.

          p. “I had done nothing at all to deserve any type of

             disciplinary action.”

             This Answering Defendant denies said allegation.
 Case 3:20-cv-00317-RGJ Document 12 Filed 09/02/20 Page 6 of 9 PageID #: 62




           q. “Everytime I excerised my right to grievance, the

              Jailer would get angry and say that I was causing

              trouble.”

              This Answering Defendant denies said allegation.

           r. “I am currently in disciplinary isolation for no real

              reason for an undetermined amount of time.”

              This Answering Defendant denies said allegation.

     10.   That any allegation not herein and specifically admitted

is hereby denied.

     11.   Any award of punitive damages against the Defendant is

prohibited in whole or in part as an arbitrary deprivation of

property in violation of 5th, 6th, 8th and the due process clause

of the 14th Amendment to the Constitution of the United States.

Such an award would also violate KRS Chapter 411 and Sections 1,

2, 14 and 17 of the Kentucky Constitution, which require due

process of law and protection against arbitrary or excessive awards

of punitive damages.

     12.   That the claim of the Plaintiff for punitive damages

cannot be sustained because an award of punitive damages under

Kentucky law without proof of every element beyond a reasonable

doubt would violate the Defendant’s due process rights under the

14th Amendment to the United States Constitution and under Section

2 of the Kentucky Constitution.
 Case 3:20-cv-00317-RGJ Document 12 Filed 09/02/20 Page 7 of 9 PageID #: 63




     13.   That Plaintiff’s claim for punitive damages cannot be

sustained because any award of punitive damages under Kentucky law

without bifurcating the trial of all punitive damages issues would

violate the Defendant’s due process rights guaranteed by the 14th

Amendment to the United States Constitution and by Section 2 of

the Kentucky Constitution.

     14.   That Plaintiff’s claim for punitive damages cannot be

sustained because an award of punitive damages under Kentucky law

by a jury that (1) is not provided a standard of sufficient clarity

for determining the appropriateness or the appropriate size of a

punitive damage award; (2) is not instructed on the limits of

punitive   damages    imposed    by   the    applicable    principles     of

deterrence and punishment (3) is not expressly prohibited from

awarding punitive damages, in whole or in part, on the basis of

invidiously discriminatory characteristics; (4) is permitted to

award punitive damages under a standard for determining liability

for punitive damages that is vague and arbitrary and does not

define with sufficient clarity the conduct or mental state that

makes punitive damages permissible; and (5) is not subject to

judicial review on the basis of objective standards, would violate

the Defendant’s due process and equal protection rights guaranteed

by the 14th Amendment to the United States Constitution and the

double jeopardy clauses of the 5th Amendment as incorporated into
 Case 3:20-cv-00317-RGJ Document 12 Filed 09/02/20 Page 8 of 9 PageID #: 64




the 14th Amendment and by Sections 23, 13 and 17 of the Kentucky

Constitution.

     15.   That the Plaintiff’s claim for punitive damages cannot

be sustained because an award of punitive damages under Kentucky

law for the purpose of compensating Plaintiff for elements of

damage not otherwise recognized by Kentucky law would violate the

Defendant’s due process right guaranteed by the 14th Amendment to

the United States Constitution and by Section 2 of the Kentucky

Constitution.

     16.   That Plaintiff’s claim for punitive damages against the

Defendant cannot be sustained, because an award of punitive damages

under Kentucky law without the same protections that are afforded

to   all   criminal    Defendants,     including     protection      against

unreasonable    searches    and   seizures,    double    jeopardy,     self-

incrimination, the right to confront adverse witnesses, a speedy

trial, and the effective assistance of counsel, would violate the

Defendant’s rights under the 14th Amendment to the United States

Constitution and the 4th, 5th, and 6th Amendments as incorporated

into the 14th Amendment and by Sections 2, 10, 11, 13 and 4 of the

Kentucky Constitution.

     Wherefore, the Defendant, JAMIE UNDERWOOD, demand as follows:

     1.    That the Complaint be dismissed, with prejudice, and the

Plaintiff recover nothing thereby;

     2.    For trial by jury;
 Case 3:20-cv-00317-RGJ Document 12 Filed 09/02/20 Page 9 of 9 PageID #: 65




     3.     For   any   and   all   cost   herein   expended,    including

reasonable attorney fees; and

     4.     For any and all further relief to which he may appear

entitled.


                                    /s/ R. Keith Bond ________
                                    ROBERT K. BOND
                                    COLEMAN LOCHMILLER & BOND
                                    P.O. BOX 1177
                                    ELIZABETHTOWN, KY 42702-1177
                                    (270) 737-0600
                                    ATTORNEY FOR UNDERWOOD


                         CERTIFICATE OF SERVICE

     I hereby certify that on September 2, 2020 I electronically
filed the foregoing with the Clerk of the Court by using ECF
Federal e-filing System which will provide service to the
following:

I also mailed a copy to:

Ricky Lee Vaughn
Larue County Detention Center
209 West High St. #17
Hodgenville, KY 42748



                                    /s/ R. Keith Bond ________
                                    ROBERT K. BOND
